DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 13, and 16-20 were amended and claim 5 was canceled in the response filed on 6/17/2021.  Claims 1-4 and 6-20 are currently pending and under examination.  
Response to Amendments
The Applicant's amendments, dated 6/17/2021, are sufficient to overcome the objection(s) to claims 13 and 17-19 (see p. 2 of the OA dated 3/17/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 6/17/2021, are sufficient to overcome the 35 USC 112(b) rejection of claim 20 (see p. 3 of the OA dated 3/17/2021), therefore the rejection is withdrawn.  
The Applicant's amendments and arguments, dated 6/17/2021 (see p. 10-19), with respect to the 35 USC 103 rejection(s) of claims 1, 2, 5, 8, 9, 11, and 13-17 as being anticipated by/unpatentable over CN109942451 (CN ‘451) (see p. 3-9 of the OA dated 3/17/2021) and of claims 3, 4, 6, 7, 10, 12, 18-20 and optionally 13-17 as being unpatentable over CN ‘451 in view of US 2010/0324124 (‘141) (see p. 10-18 of the OA dated 3/17/2021) have been fully considered and are found to be persuasive.  In particular, with respect to claim 1, the Applicant’s arguments regarding the lack of motivation for the skilled artisan to run instant steps i) and ii) in two different claim 1 does not require that step i) is run for a certain amount of time before step ii) is started and step i) necessarily has to be carried out to form the starting material for step ii) to be able to proceed. With respect to independent claim 18, see arguments on p. 15-19, which are persuasive as this rejection of claim 18 is over the combination of CN ‘451 and ‘141.  Therefore the aforementioned 35 USC 103 rejections are withdrawn.
The Applicant's amendments and arguments, dated 6/17/2021 (see p. 19-20), with respect to the 35 USC 103 rejection(s) of claims 18-20 as being unpatentable over US2009/0156678 (‘678) (see p. 18-25 of the OA dated 3/17/2021) have been fully considered but were not found to be persuasive.  The Arguments will be addressed in full following the amended 35 US 103 rejection, which is necessitated by the amendment to claim 18.
New Claim Objections-Necessitated by Amendment
Claim 18 is objected to because of the following informalities:  at the end of line 2 of step (iii), the word “safinamide” should be deleted and replaced by –safinamide;--.  Further in the final line of the claim, the limitation “step (i)” should be deleted and replaced by –step(ii)--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 3-4 of the OA dated 3/17/2021).  In the claim 18 to recite that the compound of formula (IV) is not isolated prior to further use.  This is a new limitation to claim 18, thus necessitating the following modifications to the original rejection.

Claims 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over US2009/0156678 (‘678, published on 6/18/2009, of record). 
Applicant Claims

    PNG
    media_image1.png
    218
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    232
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    207
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    82
    710
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    267
    712
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    332
    709
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    251
    697
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘678 teaches a process for the preparation of 2-[4-(3- and 2-fluorobenzyloxy)benzylamino]propanamides (see whole document), wherein (S)-2-[4-(3-fluorobenzyloxyl)benzylamino]propanamide corresponds to safinamide (the compound of instant formula (I)) [0006].  With respect to claims 18-20, in [0066-0115], ‘678 teaches general methods for producing safinamide (compound (Ia) in ‘678) wherein:
i) compounds of instant formula (II) (compound IVa in ‘678 [0076]) are obtained by reacting compounds of formula (IIIa) (corresponding to compounds of instant formula 
ii) the compound of instant formula (II) (IVa in ‘678) is then reacted with i) alaninamide (a compound of instant formula (III)) or ii) a salt thereof, preferably the hydrochloride salt [0101], in combination with a base (preferably an organic tertiary amine base [0101]) in the presence of a C1-C5 lower alkanol solvent [0096] to produce a compound of formula (VIa) [0097] (a compound of instant formula (IV), also referred to as the Schiff base in ‘678) [0091-0103 and 0160-0183];
iii) reducing the compound of formula (VIa) with hydrogen gas and a heterogeneous catalyst in MeOH (C1 alkanol) [0160-0163, 0183] to produce safinamide (Ia) (corresponding to the compound of instant formula (I)) [0104-0114 and 0163-0183]; and 
iv) optionally converting safinamide to the methanesulfonate salt thereof (Ic in ‘678/instant formula 1a) with methanesulfonic acid (MSA) [0115, 0170-0173].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With regard to claims 18 and 20, ‘678 teaches that prior art processes for preparing safinamide are known to produce overalkylated cytotoxic by-products [0007-0035], such as (IIa) [0007] (instant impurity a, overalkylated safinamide) and (IIc) [0007] (instant impurity a1, overalkylated safinamide mesylate), which are derived from overalkylated benzaldehyde (Va) [0067-0068] (instant impurity b, overalkylated compound of instant formula II) and carried through the synthesis process.  ‘678 further 
Though ‘678 does not explicitly teach an example wherein a compound of instant formula II, comprising higher than 0.15 wt% of instant impurity b, is carried through instant steps (ii)-(iv) in claim 18, to produce a compound of instant formula (I) or (Ia) comprising less than 0.15 wt% of instant impurities a and a1, the examples of ‘141, in particular the comparative example 14 and crystallization example 13, clearly teach that even if instant impurity b is carried through the synthesis to produce instant impurities a claim 20.  Absent any evidence to the contrary, ‘678 renders the instantly claimed process prima facie obvious.  Also see MPEP 2144.05.
With further respect to the newly introduced limitation that the imine of instant formula (IV) is not isolated prior to use, ‘678 teaches that isolation of the compound of instant formula (IV) (the Schiff base of formula VIa in ‘678) is not required and that even if the compound of instant formula (IV) precipitates out of solution that the whole suspension can be directly subjected to the reduction reaction [0093-0094, 0099]. ‘678 further teaches that the yield of the compound of instant formula (I) (the reduction product safinamide) is high regardless of whether or not the compound (IV) is isolated because the formation of the compound of instant formula (IV) is allowed to go to completion in all embodiments before the reduction is started [0093-0099].  Further example 6 appears to teach carrying through intermediate (IV) directly to the reduction without prior isolation to produce safinamide and then safinamide methanesulfonate in example 7 (though there does not appear to be a reduction in the overalkylated impurities because the impurity level in the benzaldehyde of instant formula (II) is already so low (0.005 wt%-see example 4)).  It is further noted that this is about the limit of quantitation (LQD) available for detecting the impurities [0276 and 0323-0324].  When the same one-pot reaction is repeated in example 12, wherein the starting benzaldehyde has a 1wt% impurity level, the impurity level is reduced to 0.84 wt% in safinamide and further to 0.62 wt% in safinamide methanesulfonate.  Further, example 13 then teaches that the level can be reduced to as low as 0.08 wt% using further crystallization conditions. Therefore this section of ‘678 provides further support that impurities can be carried through the reduction step, without isolating the compound of formula (IV), and removed in a later step to produce a pure safinamide product within the instantly claimed purity levels.  
With further respect to claim 19, ‘678 does not teach a general range of ratios of: i) C1-C5 alkanol solvent (L): 1 mol of the benzaldehyde of instant formula II (IVa in ‘678) used in instant step (ii) of claim 18 or ii) C1-C5 alkanol solvent (L): 1 mol benzylidene compound of instant formula (IV) (VIa in ‘678) used in instant step (iii) of claim 18.  However, based on examples 6 [0160-0161] and 8 [0176-0179] the value for first range is estimated to be approx. 1 L C1-C5 alkanol solvent: 1 mol instant formula (II) and the value for the second range is estimated to be approx. 1.3 to 1.7 L C1-C5 alkanol solvent : 1 mole of instant formula (IV) (see calculations below).  The first value overlaps with that instantly claimed while the second range is more concentrated than that instantly claimed.  However, absent any evidence to the contrary, it is not inventive to change the concentrations of the reactants.  Further, the skilled artisan may be motivated to increase the amount of solvent used in the second reaction in order to facilitate mixing (via stirring) between the three phase reaction.  Also see MPEP 2144.05.  

Example 6: 8.69 mol of (II) are mixed with 7.1 kg of MeOH, wherein the density of methanol is 0.791 g/mL.  Therefore 7.1 kg MeOH * (1000 g/1 kg) * (1 mL/0.791 g) * (1L/1000mL) = 9L MeOH.  Then: 9 L MeOH / 8.69 mol (II) = X L MeOH / 1 mol (II)[Wingdings font/0xE0] 8.69X = 9 [Wingdings font/0xE0] X = 9/8.69 = 1 L MeOH : 1 mol (II).  
Then assuming 8.69 of instant formula (IV) are produced in [0160] of ‘678, 8.69 mol (IV), in the original 7.1 kg of MeOH, is then mixed with the reducing agent (H2 and Pd/C) and more MeOH (1.8 kg) [0160-0161].  Therefore 7.1 + 1.8 =8.9 kg MeOH are present with respect to 8.69 mol (IV).  Repeating the same calculations above then provides the final ratio of 1.3 L MeOH : 1 mole (IV).
Example 8: 0.26 mol (II) are combined with 280 mL MeOH (0.280 L) in [0177] and 0.053 mol (IV) are combined with 90 mL (0.090L) MeOH in [0183].  Repeating the calculations above using the numbers from example 8 then provides the following ratios: 1.1 L MeOH : 1 mol (II) and 1.7 L MeOH : 1 mol (IV).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘678 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to provide a safinamide (or mesylate thereof) product having the instantly claimed purity levels because ‘678 teaches how to purify the intermediates and final product to remove said impurities, which are known to Additionally, ‘678 further teaches that isolation of the compound of instant formula (IV) (the Schiff base of formula VIa in ‘678) is not required (see examples 6 and 12) and that even if the compound of instant formula (IV) precipitates out of solution that the whole suspension can be directly subjected to the reduction reaction to produce a pure safinamide product so long as the condensation is allowed to go to completion before the reduction is started [0093-0099].  Further, the skilled artisan would expect the concentration level of the respective overalkylated impurities to decrease with each step based on the examples, in particular 6-8 and 12, regardless of whether or not IV is isolated beforehand.  
Response to Arguments
The Applicant's amendments and arguments, dated 6/17/2021 (see p. 19-20), with respect to the 35 USC 103 rejection(s) of claims 18-20 as being unpatentable over US2009/0156678 (‘678) (see p. 18-25 of the OA dated 3/17/2021) have been fully considered but were not found to be persuasive.  Before the arguments are addressed, the following Table is included to help keep track of the different numbering systems for the instantly claimed compounds vs. those in ‘678 to aid in discussion:
Instant Compound
Corresponding compound in ‘678
V
4-hydroxybenzaldehyde [0076]
VI
IIIa-see [0076]
II
IVa-see [0076]
III
L-alaninamide or salt thereof-[0101]
IV
VIa-[0097]
I (safinamide)
Ia-[0006]
Ia (safinamide methanesulfonate)
Ic-[0019]
Impurity b
Va-[0067]
Impurity a
IIa-[0007]
Impurity a1
IIc-[0007]


claims 18 and 20, and even though it is recited in claim 19 the superior results claimed by the Applicant in the inventive examples is based on a hydride reduction system and there is no evidence that the yields or purities are similarly affected in hydrogenation based reduction systems (which involve the use of a solid, heterogeneous catalyst and hydrogen gas-[0104]).  Further, the skilled artisan might be motivated to adjust the concentration in different ways from the hydride reduction system of CN ‘451 and ‘141 as a three phase reaction is occurring vs. the two phase reaction in the hydride system.  In the three phase system, a more dilute system in the reduction may be desired in order to facilitate mixing of the gaseous hydrogen with the solid catalyst in the liquid solvent.  In other words, the inventive examples are not commensurate in scope with the process of claims 18-20 (in contrast independent claim 1 requires a hydride reduction and specific concentrations at which the condensation and hydride reduction are carried out to maximize product yield and purity as previously argued by the Applicant on p. 10-19 of the response).  See MPEP 716.
With respect to the limitations actually set forth in the claim, as discussed in the amended 35 US 103 rejection of claims 18-20 over ‘678, ‘678 teaches that isolation of the compound of instant formula (IV) (the Schiff base of formula VIa in ‘678) is not required and that even if the compound of instant formula (IV) precipitates out of solution that the whole suspension can be directly subjected to the reduction reaction 
prima facie obvious to carry through the imine of instant formula IV to the reduction step without purification because ‘678 suggests as much.  Further, the skilled artisan would expect the concentration level of the respective overalkylated impurities to decrease with each step based on the examples, regardless of whether or not IV is purified beforehand.  Therefore the instantly claimed process of claims 18-20 appear to be obvious in view of ‘678.  
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed for the reasons set forth above and elaborated on by the Applicant on p. 10-19 of the response dated 6/17/2021, which distinguish the instantly claimed process from the closest prior art. 
Conclusion
Claims 1-4 and 6-17 are allowed.  Claims 18-20 stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622